      Case 4:20-cr-06031-SAB    ECF No. 215    filed 08/11/21   PageID.505 Page 1 of 2




 1
                                                                             FILED IN THE
                                                                         U.S. DISTRICT COURT
 2                                                                 EASTERN DISTRICT OF WASHINGTON




 3                                                                  Aug 11, 2021
                                                                        SEAN F. MCAVOY, CLERK


 4

 5                        UNITED STATES DISTRICT COURT

 6                      EASTERN DISTRICT OF WASHINGTON

 7   UNITED STATES OF AMERICA,                      No. 4-20-CR-06031-SAB-1

 8                      Plaintiff,                  ORDER GRANTING
                                                    DEFENDANT’S MOTION TO
 9   vs.                                            EXPEDITE AND GRANTING
                                                    DEFENDANT’S MOTION TO
10   DERRICK ALLEN SAFFORD,                         MODIFY CONDITIONS OF
                                                    RELEASE
11                      Defendant.
                                                    ECF Nos. 211, 212
12

13         On August 11, 2021, the Court conducted a hearing on Defendant’s Motion

14   to Modify Conditions of Release (ECF No. 211) and related Motion to Expedite

15   (ECF No. 212). Defendant was represented by Assistant Federal Defender Alex

16   Hernandez III. Assistant United States Attorney Benjamin Seal represented the

17   United States.

18         Neither the United States, nor the United States Probation/Pretrial Services

19   Office oppose the Motion. Specifically, Defendant requests that the Court modify

20   Special Condition No. 11, which requires Defendant to wear at all times a GPS


     ORDER GRANTING DEFENDANT’S MOTION TO MODIFY CONDITIONS
     OF RELEASE - 1
      Case 4:20-cr-06031-SAB     ECF No. 215     filed 08/11/21   PageID.506 Page 2 of 2




 1   location monitoring device. In support of his motion for modification, Defendant

 2   notes that he has complied with all conditions of his pretrial release and removal of

 3   his GPS location monitoring device will facilitate his ability to work as a self-

 4   employed painter. Given Defendant’s compliance and because neither the United

 5   States Probation/Pretrial Services Office nor the United States object, the Court

 6   will strike Special Condition Nos. 11 and 12 (ECF No. 135).

 7        IT IS ORDERED:

 8        1.      Defendant’s Motion to Expedite (ECF No. 212) is GRANTED.

 9        2.      Defendant’s Motion to Modify Conditions of Release (ECF No. 211)

10   is GRANTED.

11         3.     Special Condition No. 11 (ECF No. 135) shall be STRICKEN.

12         4.     Special Condition No. 12 (ECF No. 135) shall be STRICKEN.

13         5.     All other conditions of release shall remain in effect.

14         DATED August 11, 2021.

15                                s/Mary K. Dimke
                                  MARY K. DIMKE
16                       UNITED STATES MAGISTRATE JUDGE

17

18

19

20


     ORDER GRANTING DEFENDANT’S MOTION TO MODIFY CONDITIONS
     OF RELEASE - 2
